PER CURIAM.
We have considered appellant’s four points on appeal from two orders of the trial court finding appellant in contempt and denying modification and find no error demonstrated with one exception: appellee admits the amount of arrearage for child support contained in the order of July 14, 1983 should be $1600 rather than $2100. Accordingly on remand the trial court shall modify the order of July 14, 1983 to show the arrearage to be $1600.
As so modified the orders appealed from are AFFIRMED.
DOWNEY, GLICKSTEIN and DELL, JJ., concur.